Citation Nr: 0030327	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-07 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
status post right knee replacement, currently evaluated as 30 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision of the 
RO.  

In November 1999, the Board remanded this matter for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected status post right knee 
replacement is shown to be productive of a level of 
disability that more nearly approximates one reflective of 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  



CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating for 
the service-connected status post right knee replacement have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Code 5055 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, during the 
course of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 was signed into law.  This act 
introduces several fundamental changes into VA's adjudication 
process.  Specifically, the act eliminates the requirement 
under 38 U.S.C.A. § 5107 (1999), that a person submitting a 
claim for benefits produce evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded in order to receive assistance in the 
development of his claim; rather, according to the new 
statute, 38 U.S.C.A. § 5103A, the Secretary is required to 
make all reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for benefits, to 
include obtaining records and providing a medical 
examination, except when no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  

In this instance, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with either 38 U.S.C.A. § 5107(a) (1999) or the 
Veterans Claims Assistance Act of 2000.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The veteran's service-connected right knee disability is 
currently rated as 30 percent disabling under Diagnostic Code 
5055 for knee replacement (prosthesis).  Under Diagnostic 
Code 5055, a 100 percent rating is warranted for one year 
following implantation of the prosthesis.  

Following the one-year period, a 60 percent rating is 
assignable if the replacement results in chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  If the implantation results in 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability is to be rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  A minimum 
rating of 30 percent is warranted for any knee replacement.  
38 C.F.R. § 4.71a including Diagnostic Code 5055 (1999).  

The veteran was most recently afforded a VA examination of 
his right knee in May 2000.  At that time, the veteran 
reported experiencing considerable pain in his right knee 
which was constant in nature.  Physical examination revealed 
the veteran to have a slight antalgic gait and to walk with a 
cane.  The knee was noted to be stable to varus and valgus 
stress.  He had a negative Lachmann examination.  No effusion 
was present, however, he did have pain with palpation over 
the medial femoral condyle.  The range of motion was recorded 
as being 0 to 120 degrees.  Plantar flexion and dorsiflexion 
were intact, and there was a well-healed scar, anteriorly.  

A review of a recent radiologic study was noted to be 
suggestive of loosening of the screws in the knee 
replacement.  Additionally, it showed increased uptake over 
the medial femoral condyle by the medial femoral knee 
component.  

The final impression was that of right knee pain with bone 
scan findings suggestive of loosening of the right knee.  The 
examining physician further opined that the veteran, in fact, 
did have functional loss due to his right knee pain and was 
limited in his daily activities because of his pain.  He also 
explained that it was reasonable to expect him to have 
fatigability, as well as weakened movement, because of his 
pain.  According to the examiner, the veteran would 
experience incoordination only after being up on his knee for 
a long period of time.  

Based on a review of the evidence of record, the Board finds 
that the disability picture associated with the veteran's 
service-connected right knee condition more nearly 
approximates that of chronic residuals consisting of severe 
painful motion or weakness as described in the provisions of 
Diagnostic Code 5055.  

The Board must consider the findings of pain pursuant to 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  

In this instance, the veteran has consistently voiced 
complaints of constant pain associated with his right knee 
and most recent VA examination included findings of 
functional limitation related thereto, as well as 
fatigability and weakened movement.  

The Board finds that, when considering the veteran's 
complaints of pain and the recorded clinical findings, the 
disability picture presented by his right knee disability 
more nearly approximates the criteria for a 60 percent 
rating.  38 C.F.R. § 4.71a including Diagnostic Code 5055.  

In light of the evidence of record, the Board finds that the 
preponderance of the evidence supports the claim for an 
increased rating for the service-connected status post right 
knee replacement.  



ORDER

An increased rating of 60 percent for the service-connected 
status post right knee replacement is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals


 

